Citation Nr: 0027847	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection (for compensation 
purposes) for recurrent pseudofolliculitis barbae (PFB), 
chronic bronchial asthma with respiratory infections, 
hypertension, a chronic disorder manifested by dizziness 
and/or blackouts, a chronic low back disorder, a chronic left 
ankle disorder, chronic bilateral foot disorder, and a 
chronic eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran had active honorable service from January 1970 to 
November 1971.  He also had service from January 1972 to 
September 1973 that ended under other than honorable 
conditions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  Asthma was noted on the veteran's enlistment examination 
in January 1970.

2.  The veteran was treated on occasion for bronchial asthma, 
often with respiratory infections during his period of 
honorable military service.

3.  There is no objective medical evidence showing that the 
veteran's asthma underwent a permanent increase in severity 
or created any superimposed disorder during his period of 
honorable military service.

4.  The veteran has not provided competent medical evidence 
demonstrating that he currently manifests or has any 
symptomatology associated with recurrent PFB, hypertension, a 
chronic disorder manifested by dizziness and blackouts, a 
chronic low back disorder, a chronic left ankle disorder, a 
chronic bilateral foot disorder and/or a chronic eye disorder 
incurred during his period of honorable military service.



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for recurrent PFB, chronic 
bronchial asthma with respiratory infections, hypertension, 
chronic disorder manifested by dizziness and blackouts, 
chronic low back disorder, chronic left ankle disorder, 
chronic bilateral foot disorder and chronic eye disorder 
incurred during his period of honorable military service.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Certain chronic diseases, when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(d) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b) (1999).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC), in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the condition increased in severity.  It is not 
sufficient to indicate that there was a temporary worsening 
of the symptoms.  See also Crowe v. Brown, 7 Vet. App. 238 
(1994).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Records pertaining to the veteran's period of honorable 
active duty service show that he indicated a history of 
asthma since the age of 12 and having been hospitalized for a 
gunshot wound to the neck on Report of Medical History on 
enlistment examination in January 1970.  The accompanying 
Report of Examination reflected an essentially normal 
clinical evaluation.  His blood pressure was 112/70.  The 
veteran was treated on occasion for asthma and upper 
respiratory infections during service.  Additionally, the 
record shows that he was seen with complaints of dizziness 
spells and chills in March 1970.  In May 1971, he was seen 
with complaints of irritation while shaving; however, there 
was no further treatment or diagnosis shown.  There was also 
no mention of the presence of hypertension, chronic low back 
disorder, chronic left ankle disorder, chronic bilateral foot 
disorder and/or chronic eye disorder during this period of 
honorable active duty service.  The veteran had an 
essentially normal clinical evaluation on separation 
examination in November 1971.  His blood pressure was 120/80.  
The veteran specifically indicated that his condition had not 
changed since his last physical, his condition was good and 
his medical records were reviewed.  He was deemed to be 
qualified for separation.

The veteran's DD Form 214 pertaining to his first period of 
service indicates, in pertinent part, that he served in the 
Republic of Vietnam from November 30, 1970 to November 26, 
1971.  His primary military occupational specialty (MOS) was 
that of a Cook.

The record reflects that the veteran was discharged from his 
final period of active service in September 1973 under other 
than honorable conditions.  In 1994, the RO concluded that 
the 1973 discharge was a bar to VA benefits.  However, it was 
also concluded that the veteran is entitled to health care 
for any disability incurred in or aggravated during the 
period of January 12, 1972 to September 26, 1973, and 
determined to be service connected.  The veteran was informed 
of this adverse determination, as well as his procedural and 
appellate rights, by VA letter dated August 4, 1994; he did 
not appeal this decision, and has not disputed it in 
conjunction with his current claims.  Therefore, the Board 
will not consider the veteran's service from January 1972 to 
September 1973 in conjunction with his current appeal.

VA treatment records developed between 1990 and 1999 included 
an August 1990 Agent Orange Examination report which shows 
diagnoses of rule out hearing loss, anemia, rule out 
presbyopia, dermatitis and status post residuals of a gunshot 
wound to the neck.  The veteran was thereafter treated on 
occasion for variously diagnosed dermatitis and low back 
pain.  A May 1994 discharge summary showed Axis III diagnoses 
of asthma, dermatitis, an ophthalmologic left eye, chronic 
anemia and left hearing deficit.

After a review of the evidence of record, the Board finds 
that well grounded claims for service connection for 
recurrent PFB, chronic bronchial asthma with respiratory 
infections, hypertension, chronic disorder manifested by 
dizziness and blackouts, chronic low back disorder, chronic 
left ankle disorder, chronic bilateral foot disorder and 
chronic eye disorder have not been presented.

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
there is no evidence that the veteran ever engaged in, nor 
does he allege that any of his claimed disorders were 
incurred during, combat with the enemy.

Although the veteran was treated on occasion for 
exacerbations of his pre-existing asthma with respiratory 
infections during his period of honorable active duty 
service, he has not presented any competent medical evidence 
establishing that the disability was permanently aggravated 
therein.  Moreover, he has not presented any competent 
medical evidence of a nexus between his claimed disorders and 
his period of honorable military service.  Hypertension was 
not manifested within the first post service year.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).  Consequently, he has 
failed to satisfy the third element of a well-grounded claim.  
See Caluza and Epps, supra.  Furthermore, the veteran's post-
service medical records do not evidence such continuity of 
symptomatology for any of his claimed disorders such as to 
find that service connection is warranted.  See Savage, 
supra.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In view of the foregoing, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for recurrent 
PFB, chronic bronchial asthma with respiratory infections, 
hypertension, chronic disorder manifested by dizziness and 
blackouts, chronic low back disorder, chronic left ankle 
disorder, chronic bilateral foot disorder and chronic eye 
disorder, as required by 38 U.S.C.A. § 5107(a) (West 1991).  
It is noted that the Board's denial of the chronic bronchial 
asthma claim as not well grounded when the RO has, or 
apparently has, adjudicated them on the merits, does not 
prejudice the veteran because the RO has granted him a 
greater review than he was entitled to receive.  Voerth v. 
West, 13 Vet. App. 117 (1999).

Where claims are otherwise not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claims, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  However, this 
obligation depends on the particular facts of the case and 
the extent to which the claimant has been advised of the 
evidence necessary to be submitted with a VA benefits claim, 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995), which depends 
further upon VA having notice that relevant evidence may 
exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In the instant case, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
for service connection well grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Thus, as the Secretary's obligation under 
section 5103(a) has been complied with, to the extent 
possible, further development by VA is not required at this 
time.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

The claims for service connection (for compensation purposes) 
for recurrent PFB, chronic bronchial asthma with respiratory 
infections, hypertension, a chronic disorder manifested by 
dizziness and blackouts, chronic low back disorder, chronic 
left ankle disorder, chronic bilateral foot disorder and 
chronic eye disorder are denied as not well grounded.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

